UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-1913


JOHN KOJO SHOETAN,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals


Submitted:   March 11, 2010                 Decided:   April 7, 2010


Before NIEMEYER, SHEDD, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Joshua A. Moses, JOSHUA MOSES & ASSOCIATES, Silver Spring,
Maryland, for Petitioner.       Tony West, Assistant Attorney
General, James E. Grimes, Senior Litigation Counsel, Gerald M.
Alexander, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            John    Kojo    Shoetan,    a       native     and    citizen       of     Ghana,

petitions for review of an order of the Board of Immigration

Appeals    (“Board”)      dismissing    his       appeal    from        the    immigration

judge’s order and finding Shoetan was an arriving alien and that

the immigration judge did not have jurisdiction to consider his

application      for     adjustment    of       status.         Accordingly,         because

Shoetan had no other applications for relief pending before the

immigration judge, the order of removal stands.

            We     have     reviewed        the     record        and         the     amended

regulations pertinent to Shoetan’s claim and deny the petition

for review.      See Brito v. Mukasey, 521 F.3d 160, 167-68 (2d Cir.

2008); Chambers v. Mukasey, 520 F.3d 445, 450 (5th Cir. 2008).

We also deny the motion to place the petition for review in

abeyance.       We dispense with oral argument because the facts and

legal    contentions      are   adequately         presented       in    the        materials

before    the    court    and   argument        would     not    aid    the     decisional

process.

                                                                        PETITION DENIED




                                            2